—Order, Supreme Court, New York County (Norman Ryp, J.), entered March 27, 1989, which dismissed petitioners’ CPLR article 78 petition challenging respondents’ policy of limiting the number of firearms a retired officer may list on a carry license to two, unanimously affirmed, without costs.
Appellants have failed to show that the challenged policy is either arbitrary or capricious. The fact that, in the past, there was no limit on the number of guns which retired officers were permitted to carry does not bar respondents from now changing that policy. Issuance of a handgun license is not a right, but a privilege subject to reasonable regulation (Matter of Parker v Nastasi, 97 AD2d 547 [2d Dept 1983], ajfd 62 NY2d 714 [1984]). The new policy, intended to control the number and identity of handguns which are carried on the streets of New York City, is a rational means of achieving this legitimate end. Concur—Kupferman, J. P., Milonas, Asch, Kassal and Smith, JJ. [See, 143 Misc 2d 5.]